EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 31st day of October, 2005 by
and between Globix Corporation, a Delaware corporation (hereinafter referred to
as the "Company"), and Ted S. Lodge, a resident of the Commonwealth of
Pennsylvania (hereinafter referred to as the "Executive"); Executive and
Company, together the “Parties” and each a “Party”.

WHEREAS, the Company wishes to retain the services of the Executive in the
capacities herein set forth, and the Executive wishes to be employed by the
Company in such capacities;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

Section 1.       Employment. The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, upon the terms and
conditions hereinafter set forth.

Section 2.       Term. Subject to the provisions for earlier termination
hereinafter set forth, the term of employment hereunder (the "Term") shall
commence on the date hereof and shall continue through the first anniversary of
the date of this Agreement, unless otherwise extended in a writing signed by
both Parties. Such period or any subsequent extension period is referred to
herein as the "Employment Period".

Section 3.        Compensation. The Company agrees to provide the Executive with
salary and other benefits and perquisites for all services rendered by the
Executive under this Agreement in accordance with Schedule A attached hereto.

Section 4.        Duties. During the Term, the Executive shall serve as the
Chairman of the Board of Directors of the Company and Executive Chairman. As
Chairman of the Board, the Executive shall preside over board meetings and
exercise other functions of the Chairman of the Board in accordance with the
Company’s Bylaws. As Executive Chairman, the Executive shall report to the Board
of Directors, oversee the President and Chief Executive Officer, oversee and
implement the transition of operating models and pursue strategic initiatives.

Section 5.      Extent of Service; Facilities. During the Term, the Executive
shall be required to devote at least two days per work week to the business and
affairs of the Company and its subsidiaries, and to use his best efforts to
perform faithfully and efficiently his responsibilities hereunder. The Executive
will be expected in the normal course to spend at least one work day each week
in the New York office of the

 

 

 

-1-


--------------------------------------------------------------------------------



 

Company. The Company will provide the Executive with a fully furnished office,
as well as all equipment, supplies and office personnel reasonably required for
the performance of his duties hereunder.

Section 6. Termination of Employment.

Section 6.1.  For Cause. The Company may immediately terminate the Executive's
employment at any time during the Employment Period for Cause, in which case the
Company shall pay to the Executive any compensation earned but not paid prior to
the effective date of such termination. Under such circumstances, such payment
will be in full and complete discharge of any and all liabilities or obligations
of the Company to the Executive hereunder, and the Executive will be entitled to
no further benefits under this Agreement. Further, all stock options that have
not vested will be deemed forfeited, and any stock options that have vested but
have not been exercised shall remain exercisable for a period of 90 days
following termination and, if not exercised, shall be deemed forfeited. For
purposes of this Agreement, Cause shall mean: (i) the Executive's conviction of
a felony or misdemeanor that has a material adverse effect upon the business or
reputation of the Company or any affiliate of the Company; (ii) that the Company
has determined that Executive has in the performance of his duties hereunder
committed an act constituting a material breach of fiduciary duty, gross
negligence or gross misconduct, which has had an injurious effect on the Company
or its business; or (iii) Executive's willful failure or refusal to perform his
assigned duties as reasonably assigned by the Board of Directors, which willful
refusal has had, or if continued, could reasonably be expected to have, an
injurious effect on the Company or the subsidiaries of the Company or their
respective businesses or prospects, and which willful refusal has continued
after the Executive has received two written warnings, advising him of such
failure or refusal, and providing Executive with an opportunity to resume
performance in accordance with his assigned duties. Any termination by the
Company for Cause shall be communicated by Notice of Termination to the
Executive given in accordance with Section 10.5 hereof. For purposes of this
Agreement, a "Notice of Termination" means a written notice which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment hereunder.

Section 6.2.    Without Cause. If the Company terminates the employment of the
Executive without Cause or following a Change of Control (as defined in the
indenture governing the Company’s 11% senior secured notes), the Company shall
pay to the Executive as severance (i) his Base Salary (as defined in Schedule A)
through any remaining period up until October 31, 2006 plus (ii) one year’s Base
Salary. Further, all stock options that have not vested will be deemed vested,
and all such options plus any stock options that have vested but have not been
exercised shall remain exercisable for a period of 360 days following
termination and, if not exercised, shall be deemed forfeited. Under such
circumstances, such payment will be in full and complete discharge of any and
all liabilities or obligations of the Company to the Executive

 

 

 

-2-


--------------------------------------------------------------------------------



 

hereunder, and the Executive will be entitled to no further benefits under this
Agreement. The Parties agree that, because there can be no exact measure of the
damage that would occur to the Executive as a result of a termination by the
Company of the Executive's employment without Cause, the payments and benefits
paid and provided pursuant to this Agreement will be deemed to constitute, in
part, liquidated damages and not a penalty.

Section 6.3 Voluntary Termination with Good Reason. The Executive may terminate
his employment for Good Reason, as set forth below, upon the giving of thirty
(30) days prior written notice to the Company. In such event, the Executive
shall be entitled to the identical termination rights specified in Section 6.2
hereof. The Executive may only terminate his employment for “Good Reason” in the
event of a material diminishment by the Company of the Executive’s rights
hereunder, including a reduction in base salary, a material reduction in fringe
benefits (except as such shall apply generally to all of the Company’s senior
management), a relocation of the Executive’s principal place of business by more
than 60 miles, or another material breach of this Agreement by the Company.

Section 6.4 Resignation without Good Reason. The Executive may resign upon the
giving of thirty (30) days prior written notice to the Company (in which case
the Company will have the right to relieve the Executive, in whole or in part,
of his duties under this Agreement, without any reduction in the compensation to
be paid to the Executive through the termination date). It is understood that in
the case of resignation without Good Reason, the Executive will not be entitled
to those termination rights specified in Section 6.2 hereof, and the sole
obligation of the Company will be the payment of compensation through the
termination date as referred to above.

Section 6.5 Death, Illness or Incapacity. The Executive’s employment under this
Agreement shall terminate upon the Executive’s death, in which event Executive’s
estate or beneficiary shall be entitled to any unpaid Base Salary earned to the
date of Executive’s termination. Further, upon termination of this Agreement
because of Executive’s death, all stock options that have not vested will be
deemed vested, and all such options plus any stock options that have vested but
have not been exercised shall remain exercisable by Executive’s estate or
beneficiary for a period of 360 days following termination and, if not
exercised, shall be deemed forfeited. During any period of disability, illness
or incapacity during the Employment Period which renders the Executive at least
temporarily unable to perform the services required hereunder for a period which
does not exceed forty-five (45) continuous days in any one-year period, the
Executive will receive the compensation payable under Schedule A of this
Agreement plus any pro rated bonus for such period, less any benefits received
by him under any disability insurance carried by or provided by the Company.
Upon the Executive's permanent disability (as defined below), the Executive will
be subject to termination as set forth below, and if so terminated the Company
will pay to the Executive any and all Base Salary and bonus earned but not paid
to the Executive prior to the effective date of such termination and will not be
responsible for any additional payments hereunder. Further and notwithstanding
the foregoing, upon termination of this Agreement because of Executive’s
permanent disability, all stock options that have not vested will be deemed
vested, and all such options plus any stock options that have vested but have
not been exercised shall remain exercisable by Executive’s estate or beneficiary
for a period of 360 days following termination and, if not exercised, shall be
deemed forfeited. Notwithstanding any such termination, the Executive will
continue to receive any disability benefits to which he may be entitled under
any disability income insurance which may be carried by or provided by the
Company from time to time.

 

 

 

-3-


--------------------------------------------------------------------------------



 

The term "permanent disability" as used in this Agreement will mean the
inability of the Executive, as determined by the Board of Directors of the
Company, by reason of physical or mental disability to perform the duties
required of him under this Agreement for a period of ninety (90) days in any
one-year period. Successive periods of disability, illness or incapacity will be
considered separate periods unless the later period of disability, illness or
incapacity is due to the same or related cause and commences less than six
months from the ending of the previous period of disability. Upon such
determination, the Board of Directors may terminate the Executive's employment
under this Agreement upon ten (10) days' prior written notice. If any
determination of the Board of Directors with respect to permanent disability is
disputed by the Executive, the Parties hereto agree to abide by the decision of
a panel of three physicians. The Executive and the Company will each appoint one
member, and the third member of the panel will be appointed by the other two
members. The Executive agrees to make himself available for and to submit to
examinations by such physicians as may be directed by the Company. Failure to
submit to any such examination will constitute acceptance by the Executive of
the determination made by the Board of Directors.

Section 7.  Certain Covenants.

Section 7.1     Executive Cooperation. The Executive agrees, in the exercise of
his fiduciary duties as officer and director, to assist and cooperate with the
Company in connection with the defense or prosecution of any claim that may be
made against or by the Company, or in connection with any investigation or
dispute or claim of any kind involving the Company, except in each case a
dispute or claim brought by the Executive.

Section 7.2     Rights and Remedies upon Breach. Each of the Parties agrees that
any breach by such Party of this Agreement would cause irreparable harm to the
other Party and that, in the event of such breach, the other Party shall have,
in addition to all other remedies at law, the right to an injunction, specific
performance or other equitable relief to prevent or redress the violation of the
obligations to such other Party hereunder.

Section 8.  Restrictive Covenants.

 

 

-4-


--------------------------------------------------------------------------------



 

 

Section 8.1      Company Property. The Executive agrees that all client,
supplier and distributor lists, client data, financial or other data, computer
software programs, source codes, plans, contracts, agreements, literature,
manuals, catalogs, brochures, books, records, research, charts, maps,
correspondence and other materials furnished to the Executive by the Company or
any of its affiliates, or secured through the efforts of the Executive and
relating to the business conducted by the Company or any of its affiliates, are
and shall remain the property of the Company, and/or its affiliates, and the
Executive agrees to deliver all such materials, including all copies thereof, to
the Company upon the termination of the Executive's employment hereunder, or at
any other time at the Company's request.

Section 8.2      Disclosure and Confidentiality. The Executive agrees that
during the Employment Period, he will disclose and disclose only to the Company
all material ideas, methods, plans, developments or improvements known by him
which relate to the business of the Company, whether acquired by the Executive
before or during his employment by the Company. Nothing herein will be construed
as requiring any such communication where, in the Executive's reasonable
judgment, the idea, plan, method or development is lawfully protected from
disclosure, whether as a trade secret or otherwise. The Executive agrees to keep
in strict secrecy and confidence any and all information the Executive
assimilates or to which he has access during his employment by the Company and
which has not been publicly disclosed and is not a matter of common knowledge in
the fields of work of the Company, and/or to which the Executive would not have
been exposed but for his employment by the Company, except as such disclosure
may be required by law. The Executive agrees that both during and after the
Employment Period, he will not, without the prior written consent of the
Company, disclose to any third person, partnership, joint venture, company,
corporation or other organization, or use for such third party's or his own
benefit, any such confidential information. Each Party also agrees that it will
not disparage the other Party following any termination of the Executive's
employment hereunder.

Section 8.3      Non-Solicitation. During his employment with the Company and,
except as may be otherwise herein provided, for a period of one (1) year
following the termination of his employment with the Company, regardless of the
reason for such termination, the Executive agrees he will not (directly or
indirectly, as an individual, partner, officer, director, stockholder, employee,
advisor, independent contractor, joint venturer, consultant, agent,
representative, salesman or otherwise) solicit any employees of Company to
terminate their employment. The period of time during which the Executive is
prohibited from engaging in certain business practices pursuant to this Section
will be extended by any length of time during which the Executive is in breach
of such covenant. It is understood by and between the Parties hereto that the
restrictive covenant set forth herein is an essential element of this Agreement,
and that, but for the agreement of the Executive to comply with such covenant,
the Company would not have agreed to enter into this Agreement.

 

 

-5-


--------------------------------------------------------------------------------



 

 

Section 9. Indemnity.

 

Section 9.1 General. The Company wishes to provide in this Agreement for the
indemnification of and the advancing of expenses to the Executive to the full
extent permitted by law and as set forth in this Agreement and, to the extent
insurance is maintained, for the continued coverage of the Executive under the
Company's directors' and officers’ liability insurance policies. For the
purposes of this Section 9, the following terms shall have the following
meanings:

 

(a) “Claim”: any threatened, pending, or completed action, suit, or proceeding
or any inquiry or investigation, by, on behalf of or against the Company or any
subsidiary thereof or any of their respective directors, officers or affiliates,
other than an action, suit or proceeding by or behalf of the Executive or any
action by the Company to enforce this Agreement.

 

(b) “Expenses”: include attorneys' fees and all other costs, expenses, and
obligations paid or incurred by the Executive to third parties in connection
with investigating, defending, being a witness in, or participating in
(including on appeal) or preparing to defend, be a witness in, or participate in
any Claim relating to any Indemnifiable Event.

 

(c) “Indemnifiable Event”: any event or occurrence related to the fact that the
Executive is or was a director, employee, agent, or fiduciary of the Company or
is or was serving at the request of the Company as a director, officer,
employee, trustee, agent, or fiduciary of another corporation, partnership,
joint venture, employee benefit plan, trust, or other enterprise or by reason of
anything done or not done by the Executive in any such capacity.

 

Section 9.2 Indemnification. In the event the Executive is or becomes a party to
or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Claim by reason of (or arising in part out
of) an Indemnifiable Event, the Company shall indemnify the Executive to the
fullest extent permitted by law against any and all Expenses incurred by the
Executive in connection with such Claim and shall promptly advance Expenses
incurred the Executive to the fullest extent permitted by law, subject to the
obligation of the Executive to provide a written undertaking to the Company to
repay any such Expenses so advanced to the Executive to the extent that it is
finally determined by a court of final jurisdiction that the Executive was not
legally entitled to the advancement of such Expenses in accordance with the
Delaware General Corporation Law or other law.

 

Section 9.3 Non-exclusivity, etc. The rights of the Executive hereunder shall be
in addition to any other rights the Executive may have under the Company's
Certificate of Incorporation, Bylaws, the Delaware General Corporation Law or
otherwise. To the extent that a change in the Delaware General Corporation Law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company's Certificate of
Incorporation, Bylaws and this Agreement, it is the intent of the parties that
Executive shall enjoy by this Agreement the greater benefits so afforded by such
change.

 

-6-


--------------------------------------------------------------------------------



 

 

 

Section 9.4 Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing directors' and officers’ liability
insurance, the Executive shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer.

Section 10.  General.

 

Section 10.1  Supersedes Prior Agreements. This Agreement supersedes all prior
agreements and understandings between the Executive and the Company or any of
its affiliates or their respective directors, officers, shareholders, employees,
attorneys, agents or representatives, and constitutes the entire Agreement
between the parties, respecting the subject matter hereof and there are no
representations, warranties or commitments other than those expressed herein.

Section 10.2  Other Agreements. The Executive represents and warrants to the
Company that the employment of Executive hereunder will not violate or breach
any, employment, retainer, consulting, license, non-competition, non-disclosure,
trade secrets or other agreement between the Executive and any other person,
partnership, corporation, joint venture, association or other entity.

Section 10.3  Amendment. No modification or amendment of, or waiver under, this
Agreement shall be valid unless in writing and signed by the Executive and an
officer of the Company pursuant to express authority granted by the Company.

Section 10.4  Waiver. The waiver by the Company or the Executive of a breach of
any provision of this Agreement by the other shall not operate or be construed
as a waiver of any subsequent breach.

Section 10.5  Notices. Each notice, request, demand, approval or other
communication which may be or is required to be given under this Agreement shall
be in writing and shall be deemed to have been properly given when received
personally at the address set forth below for the intended party during normal
business hours at such address, when received by facsimile or other electronic
transmission at the respective facsimile transmission numbers of the parties set
forth below, or when received by recognized overnight courier or by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Company:

 -7-

 


--------------------------------------------------------------------------------



 

 

Globix Corporation

139 Centre Street

New York, New York 10013

Attn: Chief Executive Officer

 

If to the Executive:

At his address on the records of the Company;

or such other address as he may from time to time designate to the Company.

 

Notices may be given to such other address or addresses or by way of such other
facsimile transmission number, as a particular party may from time to time
designate by written notice to the other party hereto. Each notice, request,
demand, approval or other communication which is sent in accordance with this
Section shall not be deemed delivered, given and received for all purposes of
this Agreement until actually received by the other party.

Section 10.6  Successors; Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and the Executive and their respective heirs,
personal representatives, permitted assignees and successors. Neither party may
assign this Agreement; provided, however, that the Company may, without the
prior consent of the Executive, assign this Agreement to an entity to which the
Company has sold all or substantially all of its assets. The Company shall
obtain an agreement from a successor who purchases all or substantially all of
the assets of the Company to assume and agree to perform this Agreement.

Section 10.7  Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to conflict
of laws provisions thereof.

Section 10.8  Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 10.9  Unenforceable Terms. In the event any term or provision of this
Agreement shall for any reason be invalid, illegal, or unenforceable in any
respect, this Agreement shall be interpreted and construed as if such term or
provision had never been included herein and the validity and enforceability of
any other provision hereof shall be unaffected thereby.

Section 10.10 Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one and the same
agreement.

Section 10.11 No Mitigation. Executive shall have no duty to mitigate the
Company’s obligation with respect to the termination payments set forth
hereunder by seeking other employment. The Company’s obligations to make
payments hereunder shall not terminate in the event Executive accepts employment
elsewhere following termination of this Agreeement.

 

 

 

-8-


--------------------------------------------------------------------------------



 

 

Section 10.12 Enforcement. The Company shall promptly upon written demand pay
all reasonably documented third party costs and expenses, including without
limitation reasonable attorney’s fees, incurred by Executive or his
beneficiaries in seeking to resolve any claim of Executive hereunder, unless
such claim is pursued by the Executive or his beneficiaries in bad faith or
without reasonable basis.

Section 10.13 Survival. The following Sections shall survive any termination of
this Agreement: Sections 6, 7, 8, 9 and 10.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.

 

GLOBIX CORPORATION:

 

By:_________________________________

 

Peter K. Stevenson

 

 

President and Chief Executive Officer

 

 

 

EXECUTIVE:

 

____________________________________

TED S. LODGE

 

 

-9-


--------------------------------------------------------------------------------



 

 

SCHEDULE A

TO

EMPLOYMENT AGREEMENT

BETWEEN TED S. LODGE AND GLOBIX CORPORATION

COMPENSATION

1.          Salary. During the Term, the Company shall pay to the Executive an
annualized salary (“Base Salary”) of $275,000, payable in accordance with the
Company’s normal business practices or in such other amounts and at such other
times as the Parties may mutually agree.

2.          Salary Increases. Such Base Salary shall be reviewed no less
frequently than annually during the Term and may be increased but not decreased
by the Company's Board of Directors in its sole and absolute discretion, after
taking into consideration a variety of factors, including, without limitation,
the performance of the Executive and the Company and the base salary (and
raises) paid by comparable companies to executives having comparable
responsibilities. In the event of any increase, the increased amount shall
become the Base Salary.

3.          Bonus. At the discretion of the Board.

4.          Expenses. The Company shall reimburse the Executive for all
reasonable out-of-pocket expenses incurred in connection with his employment
hereunder, in accordance with Company policy (including those expenses incurred
by the Executive for lodging within the New York City metropolitan area during
the work week and for roundtrip transportation between New York and
Pennsylvania). The parties further agree the reasonable expense of maintaining
an office in Pennsylvania, which shall be deemed the Executive’s principal place
of employment will be covered by the Company, subject to approval of the
Compensation Committee as to scope and cost.

5.          Benefits. The Executive will not be entitled to medical coverage
under the terms of this Agreement or the Company’s plans.

6.          Pursuant to a separate Non-Qualified Stock Option Agreement (the
“Option Agreement”) between the Company and the Executive, the Company will
issue to the Executive fully vested options to purchase 1,000,000 shares of
common stock at an exercise price of $2.75 per share. The Option Agreement will
be subject to the terms of the Company Stock Option Plan.

 

 

 

 

-10-


--------------------------------------------------------------------------------

 